Title: Thomas Jefferson to John Vaughan, 9 April 1820
From: Jefferson, Thomas
To: Vaughan, John


					
						Dear Sir
						
							Monticello
							Apr. 9. 20.
						
					
					Dr Cooper was so kind the last autumn as to get a seal engraved for our University by mr Robert Lovett, engraver of Philadelphia, for which payment was made, but no opportunity of sending it to us occurred before he left Philadelphia, and with whom he left it I know not. I hope, with you; but perhaps with the artist, or with mrs Cooper. we are in very urgent want of it to  conclude a loan which delay may lose us. will you be so good as to hunt it up and forward it immediately to me by mail. to do this the wooden handle should be taken off, and the metal only of the  seal be bedded in a piece of light wood of the size of a common letter, wrapped well in paper addressed to me.
					Our bursar sets off the day after tomorrow for Richmond where our funds are in deposit with the Farmer’s bank of Virginia, thro whose agency he will remit you the 750.D. on Dr Cooper’s draught. accept assurances of my constant friendship and respect.
					
						
							Th: Jefferson
						
					
				